Citation Nr: 1827971	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a prostate disorder, to include urinary tract infections (UTIs). 

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran had service in the Tennessee National Guard from November 1965 to November 1971, with a period of active duty for training from May 1967 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. Bilateral hearing loss was not incurred in or is otherwise the result of service, and the weight of the probative evidence is against the claim.

2. A prostate disorder, to include UTIs, was not incurred in or is otherwise the result of service, and the weight of the probative evidence is against the claim.

3. A skin disorder was not incurred in or is otherwise the result of service, and the weight of the probative evidence is against the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 101,1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for a prostate disorder, to include UTIs, are not met.  38 U.S.C. §§ 101,1110,5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).

3. The criteria for service connection for a skin disorder are not met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017). 

Active military service includes (1) active duty (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2017).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2017).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty). 38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d) (2017).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C. §§ 1111 and 1131 (presumption of soundness), 38 C.F.R. §§ 3.306 (presumption of aggravation of a chronic pre-existing disease), and 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment. 

As an initial matter, the Board finds that the Veteran only has periods of ACDUTRA and INACDUTRA, and therefore VA laws and regulations governing presumptions do not apply to this case.

Bilateral Hearing Loss

The Veteran contends that his hearing loss was caused by his military service, to include weapons training. 

Regulations codify when hearing loss is considered a disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385, hearing loss will be considered a disability under the following three scenarios: "[W]hen the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2017). 

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

The Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  See August 2016 VA Examination.  Additionally, the Veteran experienced acoustic trauma in service.  The Veteran's military personnel records reflected the MOS of Senior Auto Repairman.  The Board finds the Veteran's experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, noise exposure is acknowledged.  See 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017).

There is no evidence of a diagnosis of hearing loss in service.  On the separation audiogram in August 1967, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
0
0
0
---
0
Speech recognition ability was not tested.

Subsequently, the earliest post-service audiogram in the record is a private August 2010 examination by the S.H.A.C.O.N.  Pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
70
LEFT
30
45
70
70
70
Speech recognition ability, using an unknown test, revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.

Then during an August 2012 VA Examination, the pure tone thresholds, in decibels, were reported as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
70
70
LEFT
35
45
75
75
80
Speech audiometry, using the Maryland CNC Test, revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

In a September 2012 Addendum, the August 2012 VA examiner opined that upon review of the claims file, the audiometric testing at the time of separation from service showed that the Veteran had excellent hearing and therefore it was less likely as not that the Veteran's current hearing loss is the result of his military service.

Similarly, the record does not establish a continuity of symptomology following service to establish a nexus between the Veteran's current hearing loss and his service.  The Board finds that the evidence does not support a finding of continuity of symptomatology for hearing loss, as the evidence does not show complaints of, or diagnosis of hearing loss until August 2010, almost 40 years after his period of ACDUTRA.  38 C.F.R. § 3.159(a)(1) (2017); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the weight of the evidence is against the Veteran as to whether his bilateral hearing loss is related to active service.  The August 2012 VA examiner concluded that the Veteran's hearing loss was not due to his service based on the objective medical evidence of record.  The evidence does not show that the Veteran has expertise in medical maters; more weight must be given to the August 2012 VA examiner's opinion, over the Veteran's lay statements.  When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that the August 2012 VA examiner's opinion is adequate and of significant probative value as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss and includes adequate reasons and bases for the opinion rendered.

Moreover, neither the Veteran nor his representative has identified any contrary medical opinion that supports a claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In sum, the Board finds that the preponderance of the evidence is against this service connection claim, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Prostate Disorder and UTIs

The Veteran contends that his prostate infections (diagnosed as prostatitis) and urinary tract infections are due to his service. 

Service treatment records are silent as to any prostate or urinary tract problems, and no such problems were noted by the Veteran or the examiner upon separation from basic military training. 

An April 1999 private treatment record from B. H. indicated a history of chronic recurrent bacterial prostatitis, with a diagnosis of acute prostatitis and UTI.  Additionally, private treatment records from U.A., P.C. from January 2005 to December 2010 showed on-going treatment for acute bacterial prostatitis and chronic prostatitis, along with diagnoses of mild prostatism and bladder outlet obstruction.  These records also showed occasional urinalysis with traces of white cells and blood.  Neither of these private records contained a medical opinion as to a relationship between these disorders and the Veteran's service.

The Board acknowledges that the Veteran has prostatitis, with resulting UTIs; however, service treatment records are silent as to any in service disease, injury, or event.  Furthermore, there is no competent medical evidence or opinion suggesting that these disorders are related to the Veteran's service.  Therefore direct service connection does not apply.  See 38 C.F.R. § 3.303 (2017).

The Board further finds that the evidence does not support any ongoing symptoms from these disorders following service, as the evidence shows that complaints first occurred in April 1999.  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran contends that his prostatitis, with resulting UTIs, are related to his service, his opinion is insufficient to provide the requisite causative etiology opinion as this requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran has not been provided a VA examination.  Generally speaking, for a VA examination to be warranted the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this is a low evidentiary threshold; there still must be evidence indicating the existence of a current disability and possible association to military service, for example, medical evidence suggesting a possible nexus or credible evidence of ongoing complaints of pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 83.  In this case, the evidence, as summarized above, does not indicate that prostatitis, with resulting UTIs, are associated to service as to require an examination, even under the low threshold of McLendon.  Rather, these disorders happened many years after service.  Neither the evidence nor the Veteran have provided a plausible casual connection between these disorder and service.  As such, a VA examination is not warranted to address these issues for service connection. 

In sum, the Board finds that the preponderance of the evidence is against this service connection claim, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Skin Disorder

The Veteran contends that during basic training he was exposed to chemicals and gases, and as a result has skin problems, to include rashes, dryness, and itching. 

Service treatment records are silent as to skin problems or rashes, and no such problems were noted by the Veteran or the examiner upon separation from basic military training. 

March 2012 private records from F.C. contain a statement that the Veteran had erythematous papules, which essentially means a rash.  [The Board notes that the term "erythematous" means red and "papules" means dome shaped bumps.  See Medline Plus, https://medlineplus.gov/.]  The treating clinician thought this rash was related to the Veteran's shingles outbreak; however, no etiology opinion was contained in these records regarding the cause of the rash.  

The Board acknowledges that the Veteran has a documented rash; however, service treatment records are silent as to any in service disease, injury, or event regarding a skin disorder.  Furthermore, there is no competent medical evidence or opinion suggesting that any skin disorders are related to the Veteran's service.  Therefore direct service connection does not apply.  See 38 C.F.R. § 3.303 (2017).

The Board further finds that the evidence does not support any ongoing symptoms from these disorders following service, as the evidence shows that a medically documented complaint first occurred in March 2012.  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran contends that his skin disorder, to include rashes, dryness, and itching, is related to his basic military training due to exposure to gases and chemicals, his opinion is insufficient to provide the requisite causative etiology opinion as this requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran has not been provided a VA examination.  Generally speaking, for a VA examination to be warranted the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this is a low evidentiary threshold; there still must be evidence indicating the existence of a current disability and possible association to military service, for example, medical evidence suggesting a possible nexus or credible evidence of ongoing complaints of pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 83.  In this case, the evidence, as summarized above, does not indicate that a skin disorder is associated to service as to require an examination, even under the low threshold of McLendon.  Rather, the only medically documented instance of a rash was thought to be due to the Veteran's shingles, which occurred many years after service.  Neither the evidence nor the Veteran have provided a plausible casual connection between a diagnosed skin disorder and service.  As such, a VA examination is not warranted to address these issues for service connection. 

In sum, the Board finds that the preponderance of the evidence is against this service connection claim, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a prostate disorder, to include UTIs, is denied. 

Service connection for a skin disorder is denied. 



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


